DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hacikyan (US 2010/0117351A1).
With respect to claim 21, Hacikyan teaches an annular support member assembly for reducing stress and distortion in a component during a friction welding process (the underlined portions are merely intended use), the annular support member assembly comprising: at least one annular support member sized for securing around a first workpiece and/or a second workpiece at a location having a reduced cross-section, the at least one annular support member (2) comprising a ring-shaped body portion (4) and a plurality of protrusions (14) arranged circumferentially on an exterior (broadest reasonable interpretation) surface of the ring-shaped body portion, the plurality of protrusions configured to support the location having the reduced cross-section during a welding procedure, wherein the location having the reduced cross-section comprises a weld (figure 1).  Also, note that the material worked upon does not limit the structure of the claimed apparatus MPEP 2115.  Furthermore, since the structure of Hacikyan is the same as that being claimed, it is the examiner’s position that the apparatus of Hacikyan is capable of performing the claimed function(s).
With respect to claim 22, the type of weld does not positively limit the structure of the claimed apparatus.
With respect to claim 23, Hacikyan teaches wherein each of the plurality of protrusions of the at least one annular support member are spaced apart from an adjacent protrusion via a gap (figure 1). 
With respect to claim 33, Hacikyan teaches wherein the plurality of protrusions are integral with the ring-shaped body portion (figures 1). 

Claim(s) 21-23 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagurny et al. (US 2014/0262173A1) (hereafter Nagurny).
With respect to claim 21, Nagurney teaches an annular support member assembly for reducing stress and distortion in a component during a friction welding process (the underlined portions are merely intended use), the annular support member assembly comprising: at least one annular support member sized for securing around a first workpiece and/or a second workpiece at a location having a reduced cross-section, the at least one annular support member comprising a ring-shaped body portion (264) and a plurality of protrusions (266) arranged circumferentially on an exterior (broadest reasonable interpretation) surface of the ring-shaped body portion, the plurality of protrusions configured to support the location having the reduced cross-section during a welding procedure, wherein the location having the reduced cross-section comprises a weld (figure 6).  Also, note that the material worked upon does not limit the structure of the claimed apparatus MPEP 2115.  Furthermore, since the structure of Nagurney is the same as that being claimed, it is the examiner’s position that the apparatus of Nagurney is capable of performing the claimed function(s).
With respect to claim 22, the type of weld does not positively limit the structure of the claimed apparatus.
With respect to claim 23, Nagurney teaches wherein each of the plurality of protrusions of the at least one annular support member are spaced apart from an adjacent protrusion via a gap (figure 6). 
With respect to claim 33, Nagurney teaches wherein the plurality of protrusions are integral with the ring-shaped body portion (figures 6). 

Claim(s) 21-23 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smoke et al. (US 8,408,446B1) (hereafter smoke).
With respect to claim 21, Smoke teaches an annular support member assembly for reducing stress and distortion in a component during a friction welding process (the underlined portions are merely intended use), the annular support member assembly comprising: at least one annular support member sized for securing around a first workpiece and/or a second workpiece at a location having a reduced cross-section, the at least one annular support member (122) comprising a ring-shaped body portion (130) and a plurality of protrusions (128) arranged circumferentially on an exterior (broadest reasonable interpretation) surface of the ring-shaped body portion, the plurality of protrusions configured to support the location having the reduced cross-section during a welding procedure, wherein the location having the reduced cross-section comprises a weld (figures 8-9).  Also, note that the material worked upon does not limit the structure of the claimed apparatus MPEP 2115.  Furthermore, since the structure of Smoke is the same as that being claimed, it is the examiner’s position that the apparatus of Smoke is capable of performing the claimed function(s).
With respect to claim 22, the type of weld does not positively limit the structure of the claimed apparatus.
With respect to claim 23, Smoke teaches wherein each of the plurality of protrusions of the at least one annular support member are spaced apart from an adjacent protrusion via a gap (figures 8-9). 
With respect to claim 34, Smoke teaches wherein the plurality of protrusions are separately attached to the ring-shaped body portion (figures 8-9).

Claim(s) 21-23 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortensen (US 5,156,273).
With respect to claim 21, Mortensen teaches an annular support member assembly for reducing stress and distortion in a component during a friction welding process (the underlined portions are merely intended use), the annular support member assembly comprising: at least one annular support member (1/L) sized for securing around a first workpiece and/or a second workpiece at a location having a reduced cross-section, the at least one annular support member comprising a ring-shaped body portion (7) and a plurality of protrusions (6,9) arranged circumferentially on an exterior (broadest reasonable interpretation) surface of the ring-shaped body portion, the plurality of protrusions configured to support the location having the reduced cross-section during a welding procedure, wherein the location having the reduced cross-section comprises a weld (figures 1, 3-6, and 8).  Also, note that the material worked upon does not limit the structure of the claimed apparatus MPEP 2115.  Furthermore, since the structure of Mortensen is the same as that being claimed, it is the examiner’s position that the apparatus of Mortensen is capable of performing the claimed function(s).
With respect to claim 22, the type of weld does not positively limit the structure of the claimed apparatus.
With respect to claim 23, Mortenses teaches wherein each of the plurality of protrusions of the at least one annular support member are spaced apart from an adjacent protrusion via a gap (figures 1, 3-6, and 8). 
With respect to claim 33, Mortenses teaches wherein the plurality of protrusions are integral with the ring-shaped body portion (figures 1, 3-6, and 8). 

Claim(s) 21-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2,800,867).
With respect to claim 21, Smith teaches an annular support member assembly (figures) for reducing stress and distortion in a component during a friction welding process (the underlined portions are merely intended use), the annular support member assembly comprising: at least one annular support member sized for securing around a first workpiece and/or a second workpiece at a location having a reduced cross-section, the at least one annular support member (figures) comprising a ring-shaped body portion (13) and a plurality of protrusions (36, 37 20, 21, 22, 38, 48, 51) arranged circumferentially on an exterior (broadest reasonable interpretation) surface of the ring-shaped body portion, the plurality of protrusions configured to support the location having the reduced cross-section during a welding procedure, wherein the location having the reduced cross-section comprises a weld (figures; and column 1, line 64-column 3, line 43).  Also, note that the material worked upon does not limit the structure of the claimed apparatus MPEP 2115.  Furthermore, since the structure of Smith is the same as that being claimed, it is the examiner’s position that the apparatus of Smith is capable of performing the claimed function(s).
With respect to claim 22, the type of weld does not positively limit the structure of the claimed apparatus.
With respect to claim 23, Smith teaches wherein each of the plurality of protrusions of the at least one annular support member are spaced apart from an adjacent protrusion via a gap (figures). 
With respect to claim 24, Smith teaches wherein the at least one annular support member further comprises one or more hinges (17) for securing the at least one annular support member to the first workpiece and/or the second workpiece (figures). 
With respect to claim 25, Smith teaches comprising a plurality of annular support members (plurality of rings 13) for securing around the first workpiece and/or the second workpiece at a plurality of locations having a reduced cross-section (figures)
With respect to claim 26, the welds are not positively required and thus do not limit the structure of the claimed apparatus.
With respect to claim 27, the type of weld does not positively limit the structure of the claimed apparatus.
With respect to claim 28, Smith teaches wherein the plurality of annular support members respectively have a different shape (note that the inner and outer rings 13 have different shapes) that based on a location where the respective one of the plurality of annular support members is intended to fit on the first workpiece and/or the second workpiece (figures).
With respect to claims 29-31, the workpiece(s) does not positively limit the structure of the claimed apparatus.
With respect to claim 32, Smith teaches wherein the at least one annular support member further comprises one or more jacking features (35,37) (figures). 
With respect to claim 33, Smith teaches wherein the plurality of protrusions (20, 21, 22) are integral with the ring-shaped body portion (figures).
With respect to claim 34, Smith teaches wherein the plurality of protrusions (38) are separately attached to the ring-shaped body portion (figures).
With respect to claim 35, Smith teaches wherein the at least one annular support member comprises a plurality of cutouts (the holes in which screws 37, shoes 38, bridges 20, or feet 22 extend), wherein the plurality of cutouts are configured to provide increased flexibility (note that the shoes can be removed) to the ring-shaped body portion and/or to allow a decrease in diameter to the ring-shaped body portion during clamping (figures).
With respect to claim 36, Smith teaches wherein respective ones of the plurality of cutouts are aligned with a gap between respective adjacent ones of the plurality of protrusions (note that the holes of Smith alternate with the different types of protrusions). 
With respect to claim 37, Smith teaches wherein respective ones of the plurality of cutouts are arranged on opposite sides of the ring-shaped body portion in an alternating pattern (figures). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortensen.
With respect to claim 25, Mortensen teaches a support member (citations above), but does not explicitly teach a plurality of annular support members.  However, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize more than more support member to support a plurality of parts.  The courts have determined that the duplication of parts for a mere multiplied effect, which is the intent of the instant application, is not a patentable concept.  Please see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and St. Regis Paper Co. V. Bemis Co., Inc., 193 USPQ 8, 11.
With respect to claim 26, the welds are not positively required and thus do not limit the structure of the claimed apparatus.
With respect to claim 27, the type of weld does not positively limit the structure of the claimed apparatus.
With respect to claim 34, Mortensen teaches that the protrusions are integral; however, it is the examiner’s position that it would have been obvious to make them separate for easy repair. See MPEP2144.04 and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735